Detailed Action
1. 	This Action is in response to Applicant's amendment filed on January 21, 2022. Claims 1, 3-7, 10, 13, 15-18 and 21-24 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1, 3-7, 10, 13, 15-18 and 21-24 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1, 7, 10 and 18, the prior art of record of Hicks; John Alson III et al. discloses at paragraph 25 user get closer to the wireless access point 205, a received signal strength level from DMH 105', as measured at wireless access point 205, may be greater than or equal to the first threshold value as illustrated by a first circle 210. In this case, as described in more detail below, DMH 105' switches from operating in first environment 110 to operating in second environment 115.  Mo; Richard at paragraph 38 discloses Quality of Service Management 325 collects information on jitter, delay, Mean Opinion Score, and radio signal strengths on connections and determine in conjunction of Quality of Service Management 227 of Mobility Orchestration Server 120 to decide when the quality of an active connection is unacceptable and triggers a handover. Su; Li at paragraph 27 discloses After releasing the voice call, further execution of the instruction by one or more processors, when no suitable LTE cell is found during the voice call, can cause the UE to search concurrently 
However, after the amendment to claims 1, 7, 10 and 18, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1, 3-7, 10, 13, 15-18 and 21-24 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “the user equipment being configured to use at least one of the processing circuitry and the network transceiver to decide to request a handover from the home network to one of the roaming networks when permitted by the mid-call handover policy stored on the UE and based on the decision to request a handover from the home network to one of the roaming networks, transmit a mid-call handover request to the home network via the radio access network based on the mid-call handover policy information,” presented on pages 13 and 15 of response filed on January 21, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
Yang; Lianghua et al. (US 20070167165 A1) discloses mobile communication device assists in a handover procedure between a first base station and a second base station using reliable and efficient techniques.
	NEAL; Adrian (US 20180295498 A1) discloses method for providing cellular services to a roaming subscriber comprising a visited public land mobile network, VPLMN. At least one processor within the VPLMN. Memory storing instructions that, when executed by the at least one processor, cause the system to instantiate one or more network functions as software processes performing data plane packet processing within a network functions virtualisation, NFV, environment hosted by the VPLMN.

6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             


/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 27, 2022